Title: To George Washington from William Paca, 25 April 1783
From: Paca, William
To: Washington, George


                        
                            Sir,
                            Annapolis 25th April 1783
                        
                        I have been honored with your Excellencys Favor of March, and am exceedingly obliged by your Excellency’s
                            Attention to the Representation I made of the Enemies Depredations on the Citizens of this State. General Carlton has been
                            so polite as to write me two Several Letters on the Subject, and assured me that Measures would be taken for the
                            prevention of the like Outrages: but the late general Cessation of Hostilities has rendered those Steps unnecessary, on
                            which important Event I beg leave to Offer your Excellency my Warmest Congratulations.
                        I return your Excellency Thanks for your Polite Congratulation on my Appointment to the Government of this
                            State, and shall be happy if by my Exertions in my Department I shall be able to contribute to the general Interest and
                            Welfare of the United States. With every Sentiment of Regard and Attachment I have the Honor to be Your Excellencys Most
                            Obedient Humble Servant.
                        
                            Wm Paca
                        
                    